Citation Nr: 1520327	
Decision Date: 05/12/15    Archive Date: 05/26/15

DOCKET NO.  13-26 000	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for acromioclavicular (AC) separation of the left shoulder, post Mumford procedure.

2.  Entitlement to a compensable rating for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	South Carolina Office of Veterans Affairs


ATTORNEY FOR THE BOARD

M. Riley, Counsel 




INTRODUCTION

The Veteran served on active duty from November 1976 to November 1979 and from November 1982 to October 1985.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a May 2012 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee, which, in pertinent part, continued the 10 percent and noncompensable evaluations for the service-connected shoulder and hearing loss disabilities, respectively.  Jurisdiction over the claims file is currently held by the RO in Columbia, South Carolina.

The July 2013 statement of the case (SOC) also addressed the issue of entitlement to an increased rating for tinnitus.  The Veteran's September 2013 substantive appeal was specifically limited to the claims for increased evaluations for a left shoulder disability and bilateral hearing loss.  Thus, the Veteran did not file a substantive appeal completing the steps necessary to perfect the claim for an increased rating for tinnitus.  This claim was not certified to the Board and neither the Veteran nor his representative have indicated an intent to pursue it.  Moreover, VA has not explicitly or implicitly waived the requirement of filing a timely substantive appeal concerning the claim.  See Percy v. Shinseki, 23 Vet. App. 37 (2009).  Therefore, the claim for entitlement to an increased rating for tinnitus is not before the Board.

The issue of entitlement to a compensable rating for bilateral hearing loss is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran's AC separation of the left shoulder, post Mumford procedure, manifests painful limited motion with range of motion that most nearly approximates flexion to 5 degrees and abduction to 5 degrees without ankylosis or impairment of the humerus, clavicle, or scapula.  


CONCLUSION OF LAW

The criteria for a rating of 30 percent, but not higher, for AC separation of the left shoulder, post Mumford procedure are met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.13, 4.40, 4.45, 4.71a, Diagnostic Codes 5200-5203 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection for AC separation of the left shoulder, post Mumford procedure, was awarded in a December 2002 rating decision.  An initial 10 percent evaluation was assigned effective June 26, 2002.  The May 2012 rating decision on appeal continued the 10 percent evaluation for the service-connected left shoulder condition.  In a July 2013 rating decision, an increased 20 percent evaluation was assigned to the left shoulder disability effective September 20, 2011.  The Veteran contends that an increased rating is warranted as he experiences constant severe pain in his left shoulder that results in decreased range of motion and loss of function.

Disability evaluations are determined by comparing a Veteran's present symptomatology with criteria set forth in VA's Schedule for Rating Disabilities (Rating Schedule), which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.

The Veteran's entire history is reviewed when making disability ratings.  See generally 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern.  Although a rating specialist is directed to review the recorded history of a disability in order to make a more accurate evaluation, see 38 C.F.R. § 4.2, the regulations do not give past medical reports precedence over current findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Staged ratings are, however, appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  The relevant focus for adjudicating an increased rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Veteran's left (non-dominant) shoulder disability is rated as 20 percent disabling under Diagnostic Code 5201 pertaining to limitation of motion of the arm.  When motion of the arm is limited at the shoulder level, it is rated 20 percent for the major (dominant) shoulder and 20 percent for the minor (non-dominant) shoulder; limitation of motion of the arm midway between the side and shoulder level is rated as 30 percent for the major shoulder and 20 percent for the minor shoulder; limitation of motion of the arm to 25 degrees from the side is rated as 40 percent for the major shoulder and 30 percent for the minor shoulder.  38 C.F.R. § 4.71a, Diagnostic Code 5201.  

After review of the record, the Board finds that an increased 30 percent evaluation is warranted for the Veteran's service-connected left shoulder condition.  Upon VA examination in March 2013, the Veteran manifested left shoulder range of motion with both forward flexion and abduction limited to 90 degrees.  The VA examiner also noted that the Veteran experienced pain at 5 degrees of flexion and abduction, but did not lose any additional motion following repetitive testing.  VA is required to consider various factors, such as the effect of pain, on the functional loss associated with musculoskeletal disabilities.  With consideration of these functional factors, the Board finds that an increased 30 percent rating is warranted for the Veteran's left shoulder disability based on the finding of pain beginning at 5 degrees of flexion and abduction.  38 C.F.R. §§ 4.40, 4.45; see also Johnston v. Brown, 10 Vet. App. 80, 84-5 (1997); DeLuca v. Brown, 8 Vet. App. 202 (1995).  A 30 percent evaluation is the maximum rating possible based on limitation of motion of the minor (non-dominant) arm.  

The Board has also considered whether a rating in excess of 30 percent is warranted under the other criteria for rating the arm and the shoulder, but finds that such criteria are inapplicable to this case.  The evidence of record is wholly negative for findings of shoulder ankylosis and the there is no indication that the Veteran experiences impairment of the humerus, clavicle or scapula.  Therefore, Diagnostic Codes 5200, 5202, and 5203 are not for application in this case.  In addition, the Board has considered the doctrine of reasonable doubt but has determined that it is not applicable to this claim because the preponderance of the evidence is against an increased rating at any time during the claims period.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 4.7, 4.21.

The Board finds that the rating criteria contemplate the Veteran's left shoulder disability.  The competent medical evidence of record shows that his left shoulder disability is primarily manifested by painful limitation of motion.  The applicable diagnostic code used to rate the Veteran's disability provides for ratings based on limitation of motion.  The effects of pain and functional impairment have been taken into account and are considered in applying the relevant criteria in the rating schedule.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca, 8 Vet. App. 202.  This manifestation is contemplated in the rating criteria and the rating criteria are therefore adequate to evaluate the Veteran's disability.  The effects of the Veteran's disability have been fully considered and are contemplated in the rating schedule; hence, referral for an extraschedular rating is unnecessary at this time.  Thun v. Peake, 22 Vet. App. 111 (2008).  In addition, the record does not indicate that the Veteran manifests an additional disability that is attributable to the combined effect of his multiple service-connected conditions.  See Johnson v. McDonald, 762 F.3d 1362 (2014).  

Entitlement to a TDIU is an element of all claims for a higher rating.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  A claim for TDIU is raised where a Veteran: (1) submits evidence of a medical disability; (2) makes a claim for the highest rating possible; and (3) submits evidence of unemployability.  Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001); see Jackson v. Shinseki, 587 F.3d 1106   (2009) (holding that an inferred claim for a TDIU is raised as part of an increased rating claim only when the Roberson requirements are met).  

In this case, the record is negative for evidence that the Veteran is unemployable due to the service-connected left shoulder condition.  He has continued to work as a carpenter throughout the claims period, and while he is in receipt of compensation from the Social Security Administration (SSA), records from the SSA show that his nonservice-connected back and psychiatric disorders form the basis of the award. The March 2013 VA examiner identified some functional effects on the Veteran's ability to work due to the left shoulder condition, but there is no medical or lay  evidence that the Veteran is unemployable.  Additionally, the Board notes that the functional loss identified by the VA examiner is contemplated by the award of an increased 30 percent evaluation discussed above.  Therefore, remand of a claim for TDIU is not necessary as there is no evidence of unemployability due to the service-connected left shoulder disability.

Duties to Notify and Assist

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  The duty to notify was satisfied in a December 2011 letter.  

The duty to assist has also been met. VA has obtained records of treatment reported by the Veteran, including service treatment records and records of VA treatment.  The Veteran has not reported undergoing any private treatment of his left shoulder disability.  Additionally, he was provided an adequate examination of his left shoulder in March 2013.

ORDER

Entitlement to a rating of 30 percent, but not higher, for AC separation of the left shoulder, post Mumford procedure, is granted, subject to the laws and regulations governing the award of monetary benefits.


REMAND

Further development is required with respect to the claim for entitlement to a compensable rating for bilateral hearing loss.  The Veteran receives audiological treatment at the Charleston VA Medical Center (VAMC).  In August 2012, he was provided an audiogram that indicated severe bilateral sensorineural hearing loss in the upper frequencies.  The specific puretone threshold results of the audiogram are not included in the VAMC records associated with the claims file, but the reported speech discrimination scores indicate a hearing loss disability more severe than demonstrated by the current noncompensable rating.  Where VA has constructive and actual knowledge of the availability of pertinent reports in the possession of the VA, an attempt to obtain those reports must be made.  See Bell v. Derwinski, 2 Vet. App. 611 (1992).  Upon remand, a copy of the August 2, 2012 audiogram results must be obtained and associated with the Veteran's paper or virtual claims file.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain the results of the VA audiogram performed on August 2, 2012 at the Charleston VAMC.  Associate copies of the audiogram with the Veteran's virtual or paper claims file.  All attempts to obtain this evidence must be documented in the record.  

2.  Readjudicate the claim for a compensable rating for bilateral hearing loss.  If the benefit sought on appeal is not fully granted, issue a SSOC before returning the case to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
M. E. LARKIN 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


